Exhibit 16.1 Gately & Associates, LLC 3ake Mary Blvd Lake Mary, FL 32746 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Re: Business Marketing Services, Inc. Commission File Number: 333-152017 Dear Sirs: We have received a copy of, and are in agreement with, the statements being made by Business Marketing Services, Inc. in Item4.01 of its Form 8-K dated August 25, 2010 and captioned “Changes in Registrants Certifying Accountant”. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K/A. Very truly yours, /s/ Gately & Associates LLC. By: J. Gately
